THE NOTTINGHAM COMPANY 116 South Franklin Street Post Office Box 69 Rocky Mount, North Carolina 27802 (252) 972-9922 October 11, 2013 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 Re: Hanna Investment Trust – Registration Nos. 333-171279, 811-22507 Hillman Capital Management Investment Trust – Registration Nos. 333-44568, 811-10085 Starboard Investment Trust – Registration Nos. 333-159484, 811-22298 (each of the above mentioned registered management investment companies is referred to hereinafter as a “Trust” or collectively as the “Trusts”) Ladies and Gentlemen: In accordance with Rule 101(a)(iv) of Regulation S-T and Rule 17g-1 under the Investment Company Act of 1940, as amended, please find enclosed herewith copies of: the current joint insured fidelity bond (“Joint Insured Fidelity Bond”) for the Trusts; the resolutions of a majority of the board of trustees who are not “interested persons” of each Trust approving the form, type, coverage and amount of the bond, and the portion of the premium paid by each Trust; a detailed listing of the portion of the premium paid by each Trust; and the allocation agreement between the above-mentioned Trusts pursuant to Rule 17g-1(f). The minimum amount of the single insured bond which would have been provided and maintained by each of the above-mentioned entities had they not been named as insureds under the Joint Insured Fidelity Bond is as follows: Hanna Investment Trust - $125,000 Hillman Capital Management Investment Trust – $300,000 Starboard Investment Trust - $750,000 The premium that has been paid under the Joint Insured Fidelity Bond covers the period from October 1, 2013 to October 1, 2014 for an aggregate coverage amount of $2,000,000. Sincerely, /s/ A. Vason Hamrick A. Vason Hamrick Secretary, Hanna Investment Trust Hillman Capital Management Investment Trust Starboard Investment Trust Enclosures INSURED COPY 124-40-49 - 16 INVESTMENT COMPANY BOND GREAT AMERICAN INSURANCE COMPANY (A Stock Insurance Company, Herein Called the Underwriter) DECLARATIONSBond No.124-40-49 – 16 Item 1.
